SENTELLE, Circuit Judge,
concurring:
I join without reservation the conclusion of the court, and the reasoning that is essential to it. I find confusing, and indeed troubling, some of the discussion of the applicability of Chevron deference to the interpretation of statutes governing contracts in which the agency has a financial interest. I of course agree with the court’s fundamental proposition that “the availability of Chevron deference depends on congressional intent_” Maj. op. at 1040. Chevron itself makes plain that the deference we afford an agency is created either by Congress “explicitly [leaving] a gap for the agency to fill,” or implicitly delegating that authority to the agency by the decision of Congress not to directly address “the precise question at issue” while charging the agency with the administration and therefore the interpretation of the “ambiguous” act. Chevron U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837, 842-44, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). As the majority states, I “see no indication here of a special intent to withhold deference” in the interpretation of this act on a question as to which Congress has not spoken directly. Maj. op. at 1040. I find neither persuasive nor necessary the court’s reliance on interpretation of jurisdictional limitations as in Oklahoma Natural Gas Co. v. FERC, 28 F.3d 1281, 1283-84 (D.C.Cir.1994). That case involves the very different question, to me a vexing one, of whether an ambiguity as to the limitations of agency authority constitutes the sort of implicit delegation upon which Chevron deference rests. Further, I do not understand the majority’s proposition that “a general withdrawal of deference on the basis of agency self-interest might come close to overruling Chevron_” Maj. op. at 1040. We might as well propose that judges can sit on cases in which they have a financial interest because we regularly sit on cases on which we might exercise self-aggrandizement by expansively interpreting our jurisdiction. Nonetheless, because this discussion is no more than dicta, and not at all essential to the court’s conclusion, I concur in the decision reached and in the balance of the opinion.